                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


INESSA G. BATYUKOVA,                            §
                                                §
                  Plaintiff,                    §             SA-19-CV-00391-JKP-ESC
                                                §
vs.                                             §
                                                §
BRANDON LEE DOEGE, #1282;                       §
ROBERT SCHAFF, MARK POWELL,                     §
JERRY ALLEN THOMAS, MARCOS                      §
AGUILAR, MEDINA COUNTY AND                      §
ITS SHERIFF'S OFFICE, BEXAR                     §
COUNTY AND ITS SHERIFF'S OFFICE,                §
CITY OF CASTROVILLE AND ITS                     §
POLICE DEPARTMENT,                              §
                                                §
                  Defendants.                   §



                               AMENDED SCHEDULING ORDER

       Before the Court in the above-styled action is the parties’ Joint Unopposed Motion to

Modify Scheduling Order [#51]. By their motion, the parties ask the Court to extend certain

deadlines in the scheduling order. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Unopposed Motion to Modify

Scheduling Order [#51] is GRANTED.

       IT IS FURTHER ORDERED that the following amended scheduling order shall

control the remaining course of this case:


1.     Written discovery requests are not timely if they are filed so close to this deadline that
       under the Federal Rules of Civil Procedure the response would not be due until after the
       deadline. The deadline for the completion of all discovery is March 5, 2020.

2.     No motion (other than a motion in limine) may be filed after this date except for good
       cause. The deadline to file motions (including dispositive motions and Daubert motions)
       is March 31, 2020. This deadline is also applicable to the filing of any summary
       judgment motion under Fed. R. Civ. P. 56 and any defense of qualified immunity. Leave

                                               1
     of court is automatically given to file motions, responses, and replies not to exceed 30
     pages in length. Fed. R. Civ. P. 6(d) does not apply to the time limits set forth in Local
     Rule CV-7 for responses and replies to motions.

3.   The deadline to file a Final Joint Pretrial Order and any motion in limine is June 12,
     2020. All attorneys are responsible for preparing the Final Joint Pretrial Order, which
     must contain the following:

        (1) a short statement identifying the Court’s jurisdiction. If there is an unresolved
        jurisdictional question, state it;

        (2) a brief statement of the case, one that the judge could read to the jury panel for an
        introduction to the facts and parties;

        (3) a summary of the remaining claims and defenses of each party;

        (4) a list of facts all parties have reached agreement upon;

        (5) a list of contested issues of fact;

        (6) a list of the legal propositions that are not in dispute;

        (7) a list of contested issues of law;

        (8) a list of all exhibits expected to be offered. Counsel will make all exhibits
        available for examination by opposing counsel. All documentary exhibits must be
        exchanged before the final pre-trial conference. The exhibit list should clearly reflect
        whether a particular exhibit is objected to or whether there are no objections to the
        exhibit;

        (9) a list of the names and addresses of witnesses who may be called with a brief
        statement of the nature of their testimony;
        (10) an estimate of the length of trial;

        (11) for a jury trial, include (a) proposed questions for the voir dire examination, and
        (b) a proposed charge, including instructions, definitions, and special interrogatories,
        with authority;

        (12) for a nonjury trial, include (a) proposed findings of fact and (b) proposed
        conclusions of law, with authority;

        (13) the signatures of all attorneys; and

        (14) a place for the date and the signature of the presiding judge.



                                                  2
4.   The Final Pretrial Conference shall be held on June 26, 2020 at 10:30 a.m. Motions in
     limine, if any, will be heard on this date. Counsel should confer prior to this hearing on
     any issues raised in a motion in limine or the Joint Pretrial Order. Any party intending to
     use a demonstrative exhibit should provide the same to opposing counsel at least 3 days
     prior to the Final Pretrial conference so that if any objections or issues are raised about
     the demonstrative exhibit, they can be addressed at the final pretrial conference.

5.   The jury selection and trial date is June 29, 2020 at 9:30 a.m.
     IT IS SO ORDERED.

     SIGNED this 18th day of February, 2020.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                              3
